


EXHIBIT 10.55




CLIFFS ASIA PACIFIC IRON ORE MANAGEMENT PTY LTD
ACN 001 720 903
Level 12, 1 William Street, Perth. Western Australia 6000
T: (08) 9426 3333 F: (08) 9426 3344 cliffsnaturalresources.com
Postal Address: GPO Box W2017, Perth, WA 6846




[Date]




[Name]
[Address]


Dear [Name]


Terms & Conditions of Employment with
Cliffs Asia Pacific Iron Ore Management Pty Ltd


The following letter sets out the terms and conditions of your ongoing
employment in your full-time position with Cliffs Asia Pacific Iron Ore
Management Pty Ltd (the Company).
Position:        [Title]
Role Level:        Officer, Cliffs Natural Resources Inc. (Cliffs)
Start Date:        [Date]
Place of Work:


Your place of work is Perth and such other places as we may require from time to
time.
Base Salary:
Your base salary will be AUD $[_____] per annum.
Salary (less applicable tax) will be paid partly in advance and partly in
arrears on the 15th day of each month to your nominated bank account. Your
salary will be reviewed in December of each year, however this does not
necessarily mean it will be increased. Any variation will be effective the
following January.
Superannuation:
Superannuation contributions will be made on your behalf at 15% of your base
salary (which is inclusive of any minimum superannuation contribution
requirements under relevant superannuation law). Superannuation contributions
will be made into an eligible choice fund.
Insurances are available as part of the Company’s default superannuation package
and premiums are deducted from contributions. Additional insurance may be
negotiated between you and the Fund Manager/Underwriter. These insurances may
not be available at the same rates if you decide to nominate a fund other than
the Company’s default fund for superannuation contributions. The details of the
Company’s default superannuation package will be made available to you.





Page 1 of 11



--------------------------------------------------------------------------------




Salary Sacrifice:
You are entitled to participate in a salary sacrifice arrangement in accordance
with Company policy.
Reporting To:
[Title of Supervising Officer]

Recognition of Prior Service and Release
The Company recognises [Date] as the commencement date of your employment with
the Company for unpaid leave accrual and all service related purposes. For the
avoidance of doubt all current annual and long service leave accruals from
employment with the Company during the period [Date] to the date of this
contract are preserved.


Duties and Responsibilities
You must diligently perform the duties and responsibilities as set out in
Schedule 1. The Company may vary your duties and responsibilities at any time.
Hours of Work:
You are required to work a standard of 40 hours per week (including some
additional hours) plus work such further hours as are reasonably necessary to
fulfil the requirements of your position, or as required by the Company
(including work after business hours and on weekends and public holidays).
Your remuneration includes compensation for all hours you are required to work.
Incentive Plan:
You may be eligible to participate in the Short Term Incentive Plan (STIP) and
the Long Term Incentive Plan (LTIP) (as the case may be) in place from time to
time as determined by Cliffs. The STIP and LTIP are benefits offered at the
discretion of Cliffs, and can be varied or withdrawn at any time. The STIP and
the LTIP operate independently of this document and are not incorporated into
this document. Your participation in the plans is at the discretion of Cliffs
and the actual payment of an amount under the STIP and LTIP will be subject to,
and dependent upon your performance against relevant performance/target
objectives and you remaining in employment with the Company at the date the STIP
and/or LTIP payment falls due.
Any accrued STIP and LTIP payments will not be paid to you until after Cliffs’
financial results have been audited and finalised for the applicable financial
year.
Unless otherwise required by legislation or expressly provided for in this
document, incentives do not form part of your remuneration for the purpose of
calculating payment in lieu of notice or any other entitlement.
STIP
You are eligible to participate in the Cliffs STIP known as the Management
Performance Incentive Plan (MPI) from time to time. The annual MPI is based on
salary and role level within the organization. Your role as an officer of Cliffs
currently has a target incentive of 50% of your base salary. Actual incentive
awards, which can range from 0 to 200% of target, are subject to, and dependent
upon your performance against corporate performance/target objectives set at or
near the beginning of each calendar year and performance of Cliffs against the
performance metrics determined by the Compensation and Organization Committee of
the Board of Directors of Cliffs. The STIP enables you to potentially earn up to
100% of your base salary on achievement of agreed annual performance targets.

Page 2 of 11



--------------------------------------------------------------------------------




Any STIP will be paid solely at the discretion of the Compensation and
Organization Committee of the Board of Directors of Cliffs.
The Company will contribute 15% Superannuation on your STIP payment.
LTIP


You are eligible to participate in Cliffs LTIP. The parameters of the LTIP will
be set by and based on determined performance/target objectives over a defined
period of time. The maximum annual LTI grant is 75% of your base salary, which
vests over a three-year performance period. This program is offered at the
discretion of Cliffs and is presented to the Compensation and Organization
Committee of the Board of Directors of Cliffs on an annual basis. Actual payment
is subject to, and dependent upon performance against performance/target
objectives set under the LTIP and you remaining in employment with the Company
at the date the LTIP payment falls due. The Compensation and Organization
Committee of the Board of Directors of Cliffs has been appointed to administer
the LTIP in accordance with the Amended and Restated Cliffs 2007 Incentive
Equity Plan and an annual participant agreement. Any LTIP will otherwise be made
in accordance with the LTIP, which are subject to revocation or amendment by
Cliffs.


Any LTIP benefit accrued in respect of service to 27 January 2011 but, at the
date of this contract not yet paid, in respect of the LTIP applicable under the
letter dated 10 December 2009 which contains the Terms & Conditions of
Employment with the Company from your prior role as [Prior title] (2010
Employment Letter) will be paid in accordance with, and at the time provided for
by, the 2010 Employment Letter and associated LTIP arrangements. To avoid doubt,
you will not be entitled to LTIP under both the 2010 Employment Letter and LTIP
under this employment contract in respect of the same period of service.


Annual Leave    
You are entitled to four weeks (20 days) annual leave per annum in accordance
with the Fair Work Act 2009 (Cth) and Company policy.
You agree to take annual leave at a time or times mutually convenient for
yourself and the Company, or otherwise as directed by the Company.


Personal/Carer’s Leave
You are entitled to paid personal/carer's leave (currently 10 days each year) in
accordance with the Fair Work Act 2009 (Cth) and Company policy.
Accrued but untaken personal/carer's leave is not payable when your employment
ends.
Long Service Leave
You are entitled to long service leave in accordance with the Long Service Leave
Act 1958 (WA) and Company policy.
Parental Leave


You are eligible for parental leave in accordance with the Fair Work Act 2009
(Cth) and Company policy.
Other Leave


You are eligible for other leave (such as compassionate leave or jury leave) in
accordance with the Fair Work Act 2009 (Cth) and Company policy.

Page 3 of 11



--------------------------------------------------------------------------------




Public Holidays
You are entitled to public holidays in accordance with the Fair Work Act 2009
(Cth). You agree to work on public holidays if required to do so. This
possibility is taken into account in setting your base salary.
Accident Insurance


The Company currently maintains a policy which provides insurance cover relating
to accidents incurred while travelling between your place of work and home. This
is reviewed periodically and could be revoked at any time, in which case you
would be advised and would need to consider alternative arrangements.
Travel Insurance


The Company also maintains Corporate Travel Insurance for work related travel
greater than 50 kilometres from work or home or overnight.
Electronic Communication


Email and internet usage is provided for Company business and may be accessed
for reasonable and limited private use provided that nothing of an inappropriate
or offensive nature is transmitted, stored or downloaded. A record of internet
site usage is maintained and reviewed by the Company.
Termination of Employment
Termination of employment may be effected by either you or the Company giving
the other party three (3) month’s notice in writing. A payment to you in lieu of
notice will be calculated by reference to your base salary. The Company can make
payment in lieu of notice (for some or all of the notice period), or can direct
you to not attend the workplace during your notice period. The Company can also
direct you to perform alternative or varied duties during your notice period.
The Company may terminate your employment immediately if you engage in any
misconduct, without any obligation to provide notice or pay you in lieu of
notice.
Further details regarding termination of employment can be found in our
Termination of Employment Policy, which will be made available to you.
Redundancy
If the Company terminates your employment due to redundancy, you will be
entitled to redundancy pay equivalent to 12 months base salary. This severance
payment is inclusive of any notice required to be given to you under this
document. In the event of redundancy, the Company may also at its discretion pay
you amounts under the STIP and LTIP.
Further details regarding redundancy can be found in our Redundancy Policy which
will be made available to you.
Change of Control
In the event of a Change in Control as such term is defined in Schedule 2, a
termination payment of two year’s earnings, on a fully packaged basis, will be
payable. This option is exercisable by you resigning within 90 days following
the Change of Control events described in Schedule 2.
Shareholder Approvals

Page 4 of 11



--------------------------------------------------------------------------------




You and the Company acknowledge that if shareholder approval in respect of any
amount payable to you under this document in connection with the termination of
your employment/ your "retirement from office" is required to avoid the Company
breaching section 200B of the Corporation's Act, the Company will seek such
shareholder approval in respect of the payment prior to payment being made.
However shareholder approval will not be sought where you agree to accept a
reduced amount (Reduced Amount). The Reduced Amount must not exceed the maximum
amount for exemption termination benefits under the Corporations Act. The
Reduced Amount is to be paid in lieu of the amount you would otherwise be
entitled to receive under this document.
Resignation from Offices
Immediately on your employment ending, you must resign from all directorships,
offices and positions that you hold in the Company or in any other body or
entity in connection with your employment.
If you do not immediately resign from all directorships, offices and positions,
you authorise the Managing Director or delegate to do all things and execute all
documents necessary on behalf of the Company to give effect to these
resignations.
Disciplinary Action
The Company may initiate disciplinary action against you for unsatisfactory
performance, misconduct or serious misconduct. The outcome of the disciplinary
action may include redeployment, demotion or termination of your employment. The
Company may reduce or change your duties as a result of disciplinary action. We
may also reduce your remuneration to reflect the level to which you are
redeployed or demoted.
You agree that reasonable disciplinary action undertaken by us to redeploy or
demote does not automatically terminate the employment or this document.
Suspension


We have the right to suspend you from duties, with or without pay, where we
consider it necessary to adequately investigate allegations of misconduct or
impropriety against you.
Confidentiality
You must keep confidential and not use or disclose to any person any of our or
our client’s Confidential Information, except with our prior authorisation, or
in the proper performance of your duties for us, or as obliged by legislation.
When you disclose any Confidential Information as permitted by this clause, you
will ensure that whoever it is disclosed to is made aware of its confidential
nature. You will do your utmost to ensure that those persons do not disclose
that information, and do not use it for any purpose, other than a purpose for
which it was disclosed to them.
Any reference to “us” or “our” in this clause includes our related bodies
corporate.
This provision continues to apply after your employment comes to an end.
You agree that in the event of a breach of you by this clause damages may not be
an adequate remedy and we or any other aggrieved party may, in addition to any
other remedies, obtain an injunction restraining any further violation and other
equitable relief.

Page 5 of 11



--------------------------------------------------------------------------------




In this document Confidential Information includes but is not limited to:


(a)
information which is specifically designated as confidential by us or our
clients;

(b)
information which by its nature may be reasonably understood to be confidential;

(c)
our trade secrets and Intellectual Property;

(d)
information regarding our financial or business affairs;

(e)
any agreements, arrangements or terms of trade with a client or supplier or
prospective client or supplier;

(f)
our contractual, technical and production information;

(g)
our marketing plans, and marketing and sales techniques;

(h)
notes and developments regarding confidential information;

(i)
our employee information;

(j)
our business systems, and operating procedures or manuals;



except for information that is publicly available, other than due to a breach of
this document.
Code of Conduct


A copy of the Company’s current Code of Conduct is enclosed for your information
and acceptance.
Policies


You must comply with all Company policies as in place from time to time
(including but not limited to the Market Disclosure Policy, Code of Conduct and
Securities Trading Policy). You acknowledge that you have had access to the
Company's policies for review. You acknowledge receipt of the currently
applicable Code of Conduct and that you must comply with the "Code of Conduct"
as in place from time to time. Such policies and the Code of Conduct operate
independently of this document and are not incorporated into this document.


To the extent that the contents of policies refer to obligations on the Company,
you agree that they are guides only and are not contractual terms, conditions or
representations on which you rely.
Privacy
You will comply with the requirements of the Privacy Act 1988 (Cth), any
applicable state legislation regarding privacy, and any Company policies, when
dealing with personal information.
You consent to the Company collecting, using and storing your personal and
health information for any lawful purpose relating to your employment. You
consent to the Company transferring the personal and health information outside
Western Australia and Australia in the course of the Company's business
activities.
You consent to the Company disclosing you personal and health information to
other persons for any lawful purpose relating to your employment. These persons
include the Australian Tax Office, superannuation fund trustees and
administrators, contractors, bankers, insurers,

Page 6 of 11



--------------------------------------------------------------------------------




medical, rehabilitation or occupational practitioners, laboratory analysts,
investigators, financial and legal advisers, potential purchasers on sale of
business, law enforcement bodies and regulatory authorities.
No conflict of interest or interest in other business


Except with the prior written consent of the Chairperson, the Board or the Board
of Cliffs, you must not:
(a)
have any direct or indirect financial interest in any entity or body, or
otherwise engage in any conduct, that would be in conflict with your duties or
responsibilities, or otherwise conflict or compete with the interests of Cliffs,
(except as permitted under the section titled “Investment”);

(b)
hold any directorship or other office or accept any appointment to any other
entity or body;

(c)
undertake any other trade, business or profession;

(d)
become an employee, agent or contractor of another person; or

(e)
accept any payment or other benefit as an inducement or reward for any act or
omission in connection with the business and affairs of the Employer, the Group
or the Employee's employment.

Investment


Except with the prior written consent of the Chairperson, the Board or the Board
of Cliffs, you must not invest directly or indirectly in securities of a
corporation which carries on business similar to or in competition with Cliffs,
unless the total of all such investments in the corporation is limited to no
more than 0.5% of the securities of the corporation if those securities are of a
class listed on a stock exchange.
Return of Property


Immediately on your employment ending or at any other time requested by the
Company, you must return to the Company or its authorised representative: (a)
all property belonging to the Company or Cliffs (for example cards, keys, motor
vehicles, mobile telephones, computers, equipment and materials) that you have
or can reasonably obtain; and (b) all property that you have, or can reasonably
obtain, that contains Confidential Information.
In this clause, “property” includes anything on which information is recorded,
for example, documents, computer disks and computer records.


Debriefing and Assistance


After your employment ends: (a) for a period of six (6) months, you agree to
provide such debriefing, and assistance to Cliffs as may reasonably be required
by Cliffs; and (b) upon payment of reasonable expenses by the Company, you agree
(subject to compliance with the law) to assist the Company as required in
relation to any investigation, claim or litigation which may affect Cliffs.
Prior Agreements or Understandings


This document supersedes any prior discussion, agreement or understanding on
anything connected with the subject matter of this document.
Severability

Page 7 of 11



--------------------------------------------------------------------------------






If any provision of this document is unenforceable, illegal or void, that
provision is severed and the other provisions of this document remain in force.
Governing Law


This document is governed by the law in force in Western Australia.


The parties submit to the non-exclusive jurisdiction of the Courts of Western
Australia and of the Commonwealth of Australia.


Please sign the attached copy of this letter to acknowledge your consent to
these terms and conditions and to having read and understood the Company’s Code
of Conduct policy. Please return a copy of this letter to the undersigned.


Yours sincerely






[Name of Supervising Officer]
[Title of Supervising Officer]


I acknowledge that I have read and understood and agree to the terms and
conditions detailed in this Terms and Conditions of Employment and all
associated policies.








Signed …………………………………………….


[Name]




Date ___/___/____



Page 8 of 11



--------------------------------------------------------------------------------








Schedule 1


DUTIES AND RESPONSIBILITIES OF EMPLOYEE




Your duties and responsibilities include: [______]


The Company may vary these duties and responsibilities from time to time or
assign you additional duties and responsibilities.



Page 9 of 11



--------------------------------------------------------------------------------








Schedule 2


Change in Control Defined. The words “Change in Control” mean the occurrence of
any of the following events:
(a) Any one person, or more than one person acting as a group, acquires
ownership of stock of Cliffs Natural Resources Inc. (Cliffs) that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of Cliffs. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
Cliffs, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which Cliffs acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this document. This provision
applies only when there is a transfer of stock of Cliffs (or issuance of stock
of Cliffs) and stock in Cliffs remains outstanding after the transaction.
(b) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Cliffs possessing
35% or more of the total voting power of the stock of Cliffs.
(c) A majority of members of the Board of Directors of Cliffs (Board of
Directors) is replaced during any 12-month period by Directors whose appointment
or election is not endorsed by a majority of the members of the Board of
Directors prior to the date of the appointment or election.
(d) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Cliffs that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of Cliffs immediately prior to such acquisition or
acquisitions.
Notwithstanding the foregoing, for purposes of this document, any acquisition of
ownership of stock of Cliffs by any one person, or more than one person acting
as a group, pursuant to a Business Combination shall not constitute a Change in
Control. A “Business Combination” shall mean any business transaction such as a
reorganization, merger or consolidation involving Cliffs, a sale or other
disposition of all or substantially all of the assets of Cliffs, or any other
transaction involving Cliffs, if, in each case, immediately following any such
business transaction, (A) all or substantially all of the individuals and
entities who were the beneficial owners of stock of Cliffs immediately prior to
such business transaction beneficially own, directly or indirectly, more than
55% of the combined voting power of the then outstanding shares of stock of the
entity resulting from such business transaction (including, without limitation,
an entity which as a result of such transaction owns Cliffs or all or
substantially all of Cliffs’ assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such business transaction, of the stock of
Cliffs, (B) no one person, or more than one person acting as a group (other than
Cliffs, such entity resulting from such business transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Cliffs, any
subsidiary or such entity resulting from such business transaction),
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of stock of the entity resulting from such
business transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such business transaction were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board of Directors providing for such business transaction.

Page 10 of 11



--------------------------------------------------------------------------------




The “Incumbent Board” shall mean those individuals who, as of August 11, 2008,
constitute the Board of Directors; provided, however, that any individual
becoming a Director subsequent to August 11, 2008 whose election, or nomination
for election by Cliffs’ shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Cliffs in which such
person is named as a nominee for Director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors.
For purposes of this document, other than the definition of “Business
Combination,” (i) persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with Cliffs, and (ii) if a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.”





Page 11 of 11

